Opinion by
Judge Craig,
The Pennsylvania Liquor Control Board appeals from an order of the Bucks County Court of Common Pleas, directing the board to approve Makro Self-Service Wholesale Beer Distributor Corporation’s application for transfer of a distributor’s license. For compliance with municipal zoning restrictions allowing only wholesale business, Makro proposes to limit sales of malt and brewed beverages to wholesale customers holding identification cards from an affiliated wholesale trade distribution center. The board denied Makro’s application on the ground that a distributor licensee must sell to the general public. Judge Ruee concluded, however, that sections 431(b) (c) and (d) and 441 of the Liquor Code1 impose no such obligation on malt or brewed beverage distributors. We adopt Judge Ruee’s sound opinion, reprinted at Pa. D. & C.3rd (.19 ), because it follows the established principle that the board may not refuse a license on grounds not embraced in the statute. Pittaulis Liquor License Case, 444 Pa. 243, 282 A.2d 388 (1971); Liquor Control Board v. Court House Motor Inn, 13 Pa. Commonwealth Ct. 164, 318 A.2d 383 (1974).
Order
Now, August 17, 1983, the order of the Common Pleas Court of Bucks County, dated May 24, 1982, is affirmed.

 Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §§4-431 (b), (c), (d) and 4441.